Title: David Bailie Warden to Thomas Jefferson, 19 January 1810
From: Warden, David Bailie
To: Jefferson, Thomas


          
            
              Sir,
               
                     Paris, 19 January, 1810.
            
            
		  
		  
		   I have the honor of sending you, by Captain Fenwick, a copy of Mr. Bottas’ work—Storia della guerra Americana. It is well written, and
                  contains information not found in any other
			 narrative on the same Subject. The
			 Author is a member of the French Legislative body: his principles are just and liberal, and he is a most amiable man.—
		  
            
                    you will have been informed of the Emperors orders to sequester the cargoes of American Vessels in Spain and in Naples. This measure seems to put an end to negotiation.
			 Several of the ministers of the Emperor wish for an amicable arrangement between the two Countries; but it seems he is determined neither to change, nor to modify his decrees. 
                  If an arrangement takes place, I
			 still hope to be continued here as Consul,
			 as I presume that the person who was my rival, no longer wishes to supplant me. Any
			 interest, Sir, you may please to employ in my behalf will be gratefully acknowledged.
                  
               
            
              I am, Sir, with great respect and esteem, your very obedt Servant
              
                  David Bailie Warden
            
          
          
            P.S. I send you a parcel of seeds from the garden of plants—
          
        